                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                         )   MDL No. 16-2740
PRODUCTS LIABILITY                                  )
LITIGATION                                          )   SECTION: “H” (5)
                                                    )
This document relates to:                           )
Vivian Fox, 18-cv-14134                             )
Gail Glass Hill, 18-cv-14293                        )
Cynthia Siddoway, 19-11983                          )
Valerie Jones, 19-cv-10778                          )

                                 ORDER AND REASONS

         Before the Court are four Motions to Vacate Notices of Voluntary
Dismissals (Docs. 8713, 8714, 8715, and 8716). For the following reasons, the
Motions are GRANTED.


                                      BACKGROUND

         Plaintiffs in this multidistrict litigation (“MDL”) are suing several
pharmaceutical          companies      that     manufactured   and/or   distributed   a
chemotherapy drug, Taxotere or docetaxel, 1 that Plaintiffs were administered
for the treatment of breast cancer or other forms of cancer. Plaintiffs allege
that the drug caused permanent alopecia—in other words, permanent hair
loss. Plaintiffs bring claims of failure to warn, negligent misrepresentation,
fraudulent misrepresentation, and more.
         The four Motions before the Court are nearly identical. In each, the
Plaintiff explains that she filed a Notice of Dismissal dismissing several
Defendants from her suit. Each Plaintiff, however, made a clerical error in her
Notice of Dismissal. She dismissed the Defendants she intended to keep in her

1   Docetaxel is the generic version of Taxotere.
action, and she kept the Defendant(s) that she intended to dismiss. 2 Plaintiffs
filed the instant Motions seeking to vacate the incorrect dismissals.


                               LAW AND ANALYSIS

       Under Federal Rule of Civil Procedure 60(b), “the court may relieve a
party or its legal representative from a final judgment, order, or proceeding for
the following reasons: (1) mistake, inadvertence, surprise, or excusable
neglect . . . or (6) any other reason that justifies relief.” “The purpose of Rule
60(b) is to balance the principle of finality of a judgment with the interest of
the court in seeing that justice is done in light of all the facts.” 3 “[T]he decision
to grant or deny relief under Rule 60(b) lies within the sound discretion of the
district court.” 4
       Plaintiffs explain that they mistakenly dismissed certain Defendants
from their suits, and they wish to reinstate their claims as to these Defendants.
In response, Defendants argue that Plaintiffs do not have any evidence to
support the claims against them. Defendants aver that Plaintiffs have not
fulfilled the obligations required of them under Case Management Order 12A.
Pursuant to CMO 12A, a Plaintiff must work to obtain sufficient information
to identify the specific manufacturer of the drug that she was administered.
       Defendants fail to point to any undue prejudice that they will suffer if
the Court grants Plaintiffs’ Motions. Instead, Defendants raise issues that
would be better addressed at a show cause hearing. At these hearings, the

2 Plaintiffs Gail Glass Hill, Cynthia Siddoway, and Valerie Jones dismissed all Defendants
  except Sagent Pharmaceuticals, Inc. (“Sagent”). These Plaintiffs, however, intended to
  dismiss only Sagent and keep the other Defendants. Plaintiff Vivian Fox dismissed all
  Defendants except Sagent and Accord Healthcare, Inc. (“Accord”). She intended, however,
  to dismiss only Sagent and Accord.
3 Hesling v. CSX Transp., Inc., 396 F. 3d 632, 638 (5th Cir. 2005).
4 Id. (quoting Edwards v. City of Houston, 78 F.3d 983, 995 (5th Cir.1996) (en banc)).




                                            2
Court considers whether certain Plaintiffs have failed to comply with CMO
12A. Because Plaintiffs dismissed Defendants unintentionally, the Court will
allow them to vacate their dismissals. The Court cautions, however, that
Plaintiffs should be more diligent in the future. 5



                                       CONCLUSION

         For the foregoing reasons, the Motions to Vacate Notices of Voluntary
Dismissals (Docs. 8713, 8714, 8715, and 8716) are GRANTED. The voluntary
dismissals filed in the four above-captioned cases are VACATED.


         New Orleans, Louisiana, this 13th day of February, 2020.




                                                 JANE TRICHE MILAZZO
                                                 UNITED STATES DISTRICT JUDGE




5   Each Plaintiff is represented by the same law firm, Marc J. Bern & Partners. The Court
    will allow only so many more mistakes from this firm. The Court notes that at the show
    cause hearing on August 15, 2019, Marc J. Bern & Partners was admonished for not
    following certain procedures in this MDL. See Doc. 8081. Further, the Court noticed that in
    the caption of Jones’s Motion, her name was listed as “Valeria Jones,” when her Short Form
    Complaint and other briefing refers to her as Valerie Jones. Plaintiffs are of course allowed
    some mistakes, but this firm continues to make glaring mistakes. The Court strongly
    advises the firm to pay better attention to detail moving forward.

                                                 3
